Citation Nr: 0622120	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-31 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

There is no competent medical evidence that establishes a 
nexus between the veteran's claimed bilateral tinnitus and 
active service.


CONCLUSION OF LAW

Claimed bilateral tinnitus was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement regarding the issue addressed in this decision 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.  The January 2004 VA notice and duty to 
assist letter satisfied VA's duty to notify under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the appellant 
of what evidence was needed to establish service connection, 
of what VA would do or had done, and what evidence he should 
provide, and informed the veteran that it was his 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical records 
necessary to support his claim.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date, if service connection 
was granted on appeal.  Since the veteran's claim seeking 
entitlement to service connection for bilateral tinnitus is 
being denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess/Hartman.  The appellant and his representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.

Service medical and personnel records, VA medical records, VA 
examination reports, and lay statements have been associated 
with the record.  VA has obtained, or made reasonable efforts 
to obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

The veteran maintains that his tinnitus occurred or was 
aggravated in military service due to acoustical trauma.  

The preponderance of the evidence is against service 
connection for tinnitus.  Even though the veteran's claims 
file reflects that the veteran has a current medical 
diagnosis of subjective tinnitus, service medical records do 
not show any complaints, treatments, or diagnosis of 
tinnitus.  Further, the veteran's pre-enlistment and 
separation examinations reflect that the veteran's hearing 
was clinically normal in both instances.

Post-service medical evidence includes two audiological 
consults with VA physicians in December 2003 and January 
2004.  As a result of the December 2003 consult, the Chief of 
Audiology and Speech Pathology referred the veteran to a 
specialized audiologist for a tinnitus evaluation and 
therapy.  In January 2004, this audiologist found that the 
veteran has subjective bilateral tinnitus aurium, but 
considered his diagnosis tenuous because of inconsistencies 
in the veteran's reported dizziness, the high tinnitus 
sensation level, and the disagreement between his 
audiometrics and the reported hearing handicap.  Further, 
evidence of post-service medical treatment for tinnitus only 
dates back to December 2003, leaving a gap of approximately 
35 years.  Also, VA treatment records for claims and 
disorders unrelated to tinnitus reflect that the veteran's 
ears/hearing were normal in July 1983 and February 2003 and 
that the veteran did not have complaints of dizziness in June 
1998 and March 1999.  Accordingly, the Board finds that the 
record does not indicate the required showing of continuity 
of symptoms after service to establish service connection. 

After reviewing the veteran's claims file and medical 
history, the March 2004 VA examiner, who had seen the veteran 
in January 2004, continued to find inconsistencies with the 
veteran's symptoms for tinnitus.  The examiner opined that 
"It is not possible to definitively show tinnitus is or is 
not heard by this or any patient.  However, this audiologist 
cannot conclude the veteran suffers from tinnitus due to 
military noise because of inconsistencies including: (1) the 
tinnitus is heard in the absence of compensable hearing loss 
which is usually not the case, (2) tinnitus loudness 
judgments varied greater than the expected 2 dB during this 
session, (3) previous tinnitus loudness judgment (1-26-04) of 
46 dBSL was much higher and not within the expected range of 
11 dBSL or less, and (4) [d]izziness and hearing handicap 
history has varied as reported above."  Thus, in the absence 
of competent medical evidence linking the veteran's 
subjective complaint of tinnitus to service, the veteran's 
claim must be denied.  

Finally, the appellant and his representative may believe 
that there was a causal relationship between the veteran's 
service and his tinnitus.  However, the Board notes that 
there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as medical experts for their statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for tinnitus and, it follows that, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for bilateral tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


